Smith, J.
(dissenting): I find myself unáble to agree with the opinion of the majority. As I see it, the majority opinion fails to take proper note of the distinction between the will and the contract, of which the will was the result. As I read Lewis v. Lewis, 104 Kan. 269, 178 Pac. 421; Nelson v. Schoonover, 89 Kan. 388, 392, 131 Pac. 147; Baker v. Syfritt, 147 Iowa 49, 125 N. W. 998; Bower v. Daniel, 198 Mo. 289, 95 S. W. 347; Wanger v. Marr, 257 Mo. 482, 165 S. W. 1027; Menke v. Duwe et al., 117 Kan. 207, 217, 230 Pac. 1065; Frontier Lodge v. Wilson, 139 Kan. 75, 30 P. 2d 307; St. Denis v. Johnson, 143 Kan. 955, 57 P. 2d 70; West v. Sims, 153 Kan. 248, 109 P. 2d 479, and Warwick v. Zimmerman, 126 Kan. 619, 270 Pac. 612, they all lay down the principle that the will is one entity and the contract another.
This case was tried in probate court upon that theory. The lawyer who drew the will testified, amongst other things, as follows:
“Q. Was there anything said as to whether or not the survivor of them could revoke the will or would have the right to revoke the will; was that discussed in any way? A. Well, I don’t think that the question of revoking the will was discussed at all, but I did say that the survivor could change, so far as her property was concerned in case it didn’t work well.
*252“Q. Or in the case, or if the survivor were he, he could make the change? A. Whichever one was the survivor, if the plan didn’t work well.”
The court made one finding as follows:
“That on October.31, 1939, Dr. E. L. Adkins and Jessie Adkins, his wife, came to the office of Mr. Frank U. Russell, an attorney, and stated that they desired to make their wills. That after a general discussion of the desires of the parties as to the disposition of their property, the attorney suggested a joint will. He explained to them that this will would bind the property of the one who died first and would be the will of the one who died first, and the survivor could be the executor or executrix. That there was discussion as to the ability of Betty Weber to manage the property, and it was stated that she was not capable of handling the property now, and after some discussion they decided that it should not be turned over to her completely until she was forty years of age. That it was stated by the attorney that the survivor could change the arrangement so far as her property was concerned in case it did not work well. That after the discussion and consideration Dr. Adkins agreed that that would suit him and Mrs. Adkins said that she would join in such a will, and after both had agreed in that manner the will was prepared and duly executed.”
Every day courts pass on the question of whether or not there was an oral contract to make the will as alleged. Sometimes the courts find that an oral contract was made; sometimes to the contrary. The trial court passed on that question here and found that no such contract was made. All the cases I have examined hold the irrevocability of a joint and mutual will as to the survivor depends upon the equitable doctrine that a contract to make the will may be enforced. It seems to me that unless this doctrine is to be stricken down this judgment should be affirmed.